Citation Nr: 0926372	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran served on active duty from December 1952 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  In that decision the RO granted 
service connection for adjustment disorder associated with 
service-connected renal insufficiency, and assigned that 
disability a 30 percent rating effective July 12, 2006.  The 
veteran perfected an appeal as to that rating.  

In April 2009 the Veteran testified before the undersigned at 
a Travel Board hearing at the RO. 


FINDING OF FACT

From the effective date of service connection, the veteran's 
adjustment disorder is not shown to be manifested by more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks; occupational and 
social impairment, with reduced reliability and productivity, 
or difficulty in establishing and maintaining effective work 
relationships are not shown.  
 

CONCLUSION OF LAW

An initial disability rating in excess of 30 percent is not 
warranted for the veteran's adjustment disorder.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 
4.126, 4.130, Diagnostic Code  9440 (2008).
 

	


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Despite the fact that notification to the Veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matters decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the Veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims.

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim through a number 
of letters dated between December 2005 and May 2008, as well 
as in the statement of the case and supplemental statement of 
the case.  These documents provided notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain.  The statement of the 
case informed the Veteran of the specific rating criteria 
which would provide a basis for increased ratings regarding 
his service-connected disorder.

The RO has provided adequate notice of how effective dates 
are assigned.  The claims were subsequently readjudicated 
most recently in a June 2008 supplemental statement of the 
case.  To the extent that the appellant did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records of 
medical treatment received for psychiatric problems, and the 
reports of two relevant VA examinations.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claims, and, as warranted by law, by affording VA 
examinations as discussed below.  There is no indication that 
any additional evidence remains outstanding.

II.  Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 .

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the Veteran has appealed the initial rating 
assigned at the time service connection is established, in 
assigning the initial rating, the Board must consider the 
propriety of assigning one or more levels of rating-
"staged" ratings-from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

Moreover, more recently, the Court has held that even in a 
claim for an increase in the level of an already service-
connected disability, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Thus in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record.  Here, as discussed 
below, it appears that the severity of the veteran's 
disability has been relatively constant since the effective 
date of service connection and staged ratings are not 
applicable.   

Currently, the RO has assigned the Veteran's adjustment 
disorder a disability rating of 30 percent for the entire 
period for which service connection has been in effect.  The 
RO has assigned that rating pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9440 (reflecting service connection for 
adjustment disorder).  

According to 38 C.F.R. § 4.126(a), a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2008).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The Veteran's adjustment disorder is currently rated as 30 
percent disabling, under 38 C.F.R. § 4.130, Diagnostic Code 
9440.  Under the general rating formula, a 30 percent 
disability rating is warranted if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

To warrant a 50 percent rating the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

Higher disability ratings of 70 and 100 percent are 
assignable if there is evidence of more severe symptoms as 
cited under 38 C.F.R. § 4.130.  

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.
  
The medical evidence shows a GAF score has been assigned 
during the pendency of this claim.  An examiner's 
classification of the level of psychiatric impairment, by 
words or by a score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The following applies to the GAF scores relevant to this 
case:

A GAF score from 51 to 60 represents moderate symptoms, 
or moderate difficulty in social or occupational 
functioning. 

A GAF score from 61 to 70 represents some mild symptoms, 
such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and 
has some meaningful interpersonal relationships.

DSM- IV.

Lastly, the Veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

III.  Analysis

The claims file contains competent medical evidence 
pertaining to the Veteran's psychiatric disability in the 
form of records showing treatment by VA medical providers 
following service, starting in 2006; and reports of VA 
examinations in August 2006 and April 2007.  Although there 
are records of VA treatment in recent years prior to the 
establishment of service connection, none contain evidence of 
any significant complaints or findings material to the claim 
on appeal.

The veteran claims entitlement to an increased disability 
rating in excess of the 30 percent in effect for his 
adjustment disorder.  The effective date for both the award 
of service connection and the 30 percent rating assigned the 
veteran's adjustment disorder is July 12, 2006.  

Therefore, the rating period at issue for the initial 30 
percent disability rating is from that effective date of 
service connection to the present.  As noted above, different 
"staged" ratings may be assigned throughout that period; 
however, the veteran's symptoms have been shown to be 
relatively consistent during the entire appeal period and 
staged ratings are thus not for application.  

The indications of consistency are shown in both treatment 
records beginning in 2006 and reports of VA examinations in 
August 2006 and April 2007.  For instance, though a GAF score 
assigned does not determine the disability rating VA assigns, 
the close range of GAF scores assigned-between 59 to 70-
during VA treatment and examinations indicate a fairly 
consistent and close range in the psychiatric evaluation of 
functioning, that is, of between "moderate symptoms" and 
"some mild symptoms".     

The competent medical evidence contained in VA treatment 
records in recent years prior to the establishment of service 
connection contain no evidence of any significant complaints 
or findings material to the claim on appeal.

When seen initially at a VA mental health outpatient clinic 
in early July 2006, the Veteran reported complaints of being 
increasingly irritable, and worried about his health.  He was 
also concerned about being upset particularly when driving.  
When seen later that month he reported a history of having 
been depressed for several years.  

The report of an August 2006 VA examination for mental 
disorders shows that the Veteran reported that six days per 
week he had symptoms, of a mild severity and duration that 
can last up to all day with remissions that can last all day.  
The Veteran reported that he was retired and remained 
somewhat socially active.  He had been with his girlfriend 
for 25 years and they had a good relationship.  He also 
visited local friends in the mornings for breakfast.  

The Veteran reported complaints of having bad depression due 
to medical complaints regarding kidney symptoms.  He reported 
having anxiety, stress and being "hyper".  He reported that 
he loses his temper at times and was not happy.  He worried 
about death and about his kidney disability.  

The August 2006 VA examination report shows the following 
objective findings.  The veteran had no impairment of thought 
process or communication; no delusions or hallucinations; his 
behavior was appropriate; he denied both suicidal and 
homicidal thoughts; he endorsed a good history of maintaining 
minimal personal hygiene and other basic activities of daily 
living; he was oriented as to person, place and time; he 
denied having significant memory loss or impairment other 
than some forgetfulness; he denied having any obsessive or 
ritualistic behaviors, panic attacks, or diagnosable 
depression or anxiety outside of a current adjustment 
disorder and impaired impulse control.  

The Veteran's speech had a rate and rhythm within normal 
limits.  He stated that he slept only four hours per night 
and tried not to nap during the day, but his energy was 
generally moderate during the day.  He stated he spends his 
time driving his car, and going to the mall.  He consumes 
alcohol about once per week, and denied any other abuse of 
alcohol or other drugs.  The examiner characterized the 
Veteran's complaints as symptoms of an adjustment disorder 
with mixed depression and anxiety secondary to his service-
connected chronic renal insufficiency.  

The August 2006 VA examination report contains a diagnosis on 
Axis I of adjustment disorder with mixed depression and 
anxiety, with a GAF score of 65 to indicate mild symptoms.

The report of an April 2007 VA examination for mental 
disorders shows that the Veteran reported that he was living 
with his partner/girl friend of 26 years at home.  He was 
previously married and divorced from another women with whom 
he had three children who were grown and living elsewhere in 
Wisconsin.  He had relatively frequent contact with his 
daughter but not his two sons (in the past year).  He has 
contact with his present girlfriend's children who are 
adults.  The Veteran reported that he performed no 
competitive work or volunteer work since his last VA 
examination.  

The Veteran reported that he had a great deal of road rage 
which involved being verbally upset with the poor driving of 
others while he is on the road.  He reported drinking alcohol 
on weekends, almost always outside of home.  On weekends, he 
and his girlfriend had dinners with several drinks, followed 
by local nightclub entertaining with drinks.

The April 2007 VA examination report shows the following 
objective findings.  The veteran was dressed in casual 
clothing.  His appearance and dress reflected excellent 
personal care and hygiene.  He demonstrated no evidence of 
florid psychosis.  His processes were logical, coherent, and 
organized.  His gait and station was within normal limits.  
His speech was clear and understandable.  The Veteran 
admitted to considerable dysphoria at one point.  He was 
depressed over his physical health, particularly his poor 
kidney function.  

The Veteran demonstrated some deficits in functioning during 
formal mental status examination.  He demonstrated good 
reality, accuracy, orientation, immediate and short-term 
recall, but struggled with serial threes, an indicator of 
attention and concentration.  He demonstrated reasonably good 
calculation skills.  He demonstrated good abstract thinking, 
capacity to perceive similarities between concepts, social 
judgment, and general fund of information.  

The April 2007 VA examination report contains a summary that 
the Veteran more likely than not continued to demonstrate an 
adjustment disorder with anxiety/depression related to his 
renal insufficiency.  The Veteran was depressed and obsessed 
with the loss of kidney function.  The examiner opined that 
the adjustment disorder with features of anxiety/depression 
had caused moderate impairment in social/vocational 
functioning.  There had been a slight decrease in the overall 
social functioning since the last VA examination.  The 
Veteran demonstrated some deficits in attention and 
concentration.  The report concludes with a diagnostic 
impression on Axis I of adjustment disorder mixed 
anxiety/depression; and on Axis V, a current GAF score of 59.

A June 2007 VA mental health outpatient psychiatry intake 
assessment note shows that the Veteran was seen for a chief 
complaint that he had depression, which he attributed in part 
to the physical kidney function impairment.  He described 
symptoms of feeling depressed, and anger and irritability 
over trivial matters.  He reported that he was prescribed 
Celexa a month before, which helped to an extent but he 
continued to have problems with anger.  He denied having any 
previous suicide attempts or inpatient psychiatric 
hospitalizations. 

On mental status examination, the Veteran was irritable and 
upset at first but then settled down and was pleasant.  There 
was no evidence of self-neglect, psychomotor retardation, or 
agitation.  His speech was normal, coherent, reactive and 
spontaneous.  His mood was low, and his affect was labile to 
an extent.  His thought process were linear.  He endorsed no 
suicidal or homicidal ideations, and no hallucinations.  On 
mini mental status examination the score was 29 out of 30.  
His insight was good and judgment was fair.  

The treatment provider reported that the Veteran had no 
significant past psychiatric history, and presented with 
symptoms suggestive of depression mostly related to a recent 
kidney diagnosis.  The report contains a diagnosis on Axis I 
of adjustment disorder with disturbance in conduct.  On Axis 
V, a GAF score of 70 was recorded.  The provider decided at 
the time of the visit to increase the dosage of the veteran's 
Celexa.

On review of the foregoing, while these findings approximate 
the criteria for a 30 percent rating, the objective findings 
of record are insufficient to warrant a rating in excess of 
30 percent.  There is no documentation of symptoms identified 
in the criteria for the next higher (50 percent) rating, such 
as thought disorder, speech problems (circumstantial, 
circumlocutory, or stereotyped speech), panic attacks more 
than once a week, difficulty in understanding complex 
commands or impairment of short- or long-term memory; and 
there is no indication that the veteran had impaired 
judgment; impaired abstract thinking; or disturbance of 
motivation and mood to any great extent or over that 
considered in the criteria for a 30 percent rating.  
38 C.F.R. § 4.130.    

In sum, the veteran does not have any set of symptoms 
approximating those ordinarily associated with the criteria 
for a 50 percent disability rating, such as those described 
above.  More importantly, he does not have difficulty in 
establishing and maintaining effective work and social 
relationships to any extent that would warrant a 50 percent 
disability rating.  38 C.F.R. § 4.130.  He does have some 
deficiencies in some of these areas, but those are 
contemplated in ratings lower than 50 percent.  

Further, though he is retired, to the extent the veteran may 
claim to have an inability to work due to adjustment disorder 
associated with renal insufficiency symptoms, in spite of his 
recent work history, the preponderance of the medical 
evidence of record does not show that his psychiatric 
disability renders him with a disability picture consistent 
with "reduced reliability and productivity due to such 
symptoms as" those listed for a 50 percent rating, or 
consistent with "difficulty in establishing and maintaining 
effective work and social relationships."  

Further, the VA examiners and mental health treatment 
providers have assigned the veteran GAF score ranging from 59 
to 70.  At worst, these scores reflect moderate symptoms, or 
moderate difficulty in social or occupational functioning.  
Most recently, the score of 70 assigned, reflects only having 
some mild symptoms or some difficulty in interpersonal 
functioning, but that the veteran is generally functioning 
pretty well, and has meaningful interpersonal relationships.  
The findings on which these scores were based are consistent 
with the criteria for a 30 percent rating.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and lay evidence of 
record is against an evaluation in excess of 30 percent for 
adjustment disorder at any time since the effective date of 
the grant of service connection.  Consequently, the competent 
medical and lay evidence of record does not warrant the 
assignment of an initial rating in excess of 30 percent at 
any time during that period.  In light of the above, there is 
no basis for assignment of an evaluation, to include "staged" 
ratings.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision, the Board has considered an issue 
considered by the RO in the statement of the case, of whether 
the veteran's adjustment disorder presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338- 
339 (1996).  
 
The veteran's adjustment disorder has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  The assigned noncompensable ratings adequately 
compensate the veteran for the nature and extent of severity 
of his adjustment disorder.  Therefore, in the absence of 
such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.




ORDER

Entitlement to a disability rating in excess of 30 percent 
for adjustment disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


